DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the claims and written description lack pertinent reference characters.  Claim 1 recites “a lower stator” in line 8, but lacks a reference character in the figures and/or written description to indicate the location of the claimed limitation. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (US 2010/0123535) and further in view of Bittner (US 2013/0313455); 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner as applied to claim 8 above, and in further view of Sato (US 2017/0261113); 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner as applied to claim 8 above, and in further view of Baron (US 5027846); 
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner as applied to claim 8 above, and in further view of Bielass (US 2008/0197958); 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata in view of Bittner and Bielass as applied to claims 8 and 12 above, and in further view of Sato. 

Yamagata discloses in claim 8: A valve (solenoid valve paragraph 0002, and see the pressure balanced solenoid actuator of the valve figure 1) comprising: a housing (at 9); a solenoid (of 1) arranged in the housing; a pin (at 5) movable by the solenoid; wherein: the solenoid has a coil body (at 14) having a central opening (the bobbin/coil body has an open top and bottom), an upper stator (at 36) arranged in the central opening of the coil body, and a lower stator (at 2) configured to receive the coil body (at the base), the pin is mounted in first and second bearings (at 71/82), the first bearing (82) being arranged in the upper stator and the second bearing (71) being arranged in a bushing (at surface 27), and a guide sleeve (at 17) is arranged at least in the central opening of the coil body, and the upper stator and the bushing are arranged in the guide sleeve (so that they are all centrally aligned along the main central axis O.)  Yamagata does not disclose: a pot shaped piston connected to the pin; but Bittner teaches: a pot shaped piston (5) connected to the pin (at 17), for the purpose of providing a valve head to open and close a fluid pathway. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught by Bittner, a pot shaped piston as taught by Bittner connected to the pin of Yamagata as taught by Bittner, for the purpose of providing a valve head to open and close a fluid pathway (as taught by Bittner and/or Yamagata.)

Yamagata discloses (as modified for the reasons discussed above) in claim 9: The valve as claimed in claim 8, wherein the guide sleeve is made of [non magnetic metal material] (paragraph 0036); but Yamagata does not disclose: the use of high-grade steel sheet; although Sato teaches: providing a high grade steel sheet part made of metal (23 figure 3 being made of a stainless steel sheet of about 0.6 mm (which falls in a range of 0.4mm to 1.2mm or 0.5 mm to 1 mm) and is made of SUS305 high grade stainless steel, and see paragraph 0026; 0036 and all for the purpose of providing a metal part that is resistant to corrosion and has high strength, excellent drawability and low work hardening for a consistent material part);
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the guide sleeve part of Yamagata, a metal sheet as taught in Sato of about 0.6mm and made of SUS305 high grade stainless steel where such material of Sato will provide a guide sleeve part for Yamagata that is resistant to corrosion and has high strength, excellent drawability, low work hardening, and all for a consistent material part for assembly purposes. 

Yamagata discloses (as modified for the reasons discussed above) in claim 10:  The valve as claimed in claim 9, wherein the guide sleeve has a wall thickness of 0.4 mm to 1.2 mm, or of 0.5 mm to 1 mm (0.6 mm which falls within the range of either); where it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Sato as discussed above, a thickness of the stainless steel sheet for the guide sleeve of Yamagata, of 0.6 mm so as to provide a thin part that still has low work hardening for the consistent metal part. 
 
Yamagata discloses (as modified for the reasons discussed above) in claim 11:  The valve as claimed in claim 8, wherein the coil body is made of [a non-magnetic material] (Claim 1) and the guide sleeve is connected to the coil body (11) by overmolding (the term Yamagata does not explicitly disclose: using a plastic bobbin: but Baron teaches: using a plastic bobbin (56) that surrounds or is overmoulding the inner parts of the armature (arguably for the purpose of maintaining the parts in a unitary assembled part.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange utilize for the bobbin surrounding the guide sleeve of Yamagata, a plastic material as taught by Baron, for the purpose of maintaining the parts in a unitary assembled part, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Yamagata discloses (as modified for the reasons discussed above) in claim 12: The valve as claimed in claim 8, wherein the guide sleeve is made of [a non-magnetic material]; but does not disclose the bobbin made of plastic; but Bielass (US 2008/0197958) teaches: making the bobbin of plastic (2 is made of plastic paragraph 0031-0036 reinforced with a cast in integrally formed  iron carrier 4 and having an internal surface of low coefficient of friction, all for the purpose of making the bobbin thinner and providing for additional path of magnetic flux…) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a plastic material as taught by Bilass reinforced with a cast in integrally formed metal guide sleeve and a smooth sliding low coefficient of friction inner surface, for the bobbin and guide sleeve of Yamagata, all for the purpose of making the bobbin thinner and providing for additional path of magnetic flux as taught in Bielass. 

Yamagata discloses (as modified for the reasons discussed above) in claim 13: The valve as claimed in claim 12, wherein the guide sleeve has a (comparatively small) wall thickness (paragraph 0037 with the carrier element especially thin, for the purpose of minimizing any eddying of the magnetic flux); but does not disclose: a distance of about 0.8 mm to 1.8 mm, or of 1 mm to 1.5 mm; although Sato teaches: providing a tube part made with a distance of about 0.8 mm to 1.8 mm, or of 1 mm to 1.5 mm (23 figure 3 having a width of about 0.6 mm (which falls in a range claimed) all for the purpose of providing a bobbin part that is comparatively small to minimize the overall size of the solenoid);
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the guide sleeve part of Yamagata, providing a tube part/guide sleeve as taught in Sato made with a distance of about 0.8 mm to 1.8 mm, or of 1 mm to 1.5 mm (23 figure 3 having a width of about 0.6 mm (which falls in a range claimed) all for the purpose of providing a bobbin part that is comparatively small to minimize the overall size of the solenoid. 

Yamagata discloses (as modified for the reasons discussed above) in claim 14:  The valve as claimed in claim 12, wherein the coil body is made of plastic and the guide sleeve is integral with the coil body (as modified for the reasons discussed above.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753